*165DISSENTING OPINION
EKWall, Judge:
I am unable to agree with the finding of the majority in this case. The wording of paragraph 1807 of the Tariff Act of 1930 as I view it excludes this painting from the privilege of free entry thereunder, and the decision in American Colortype Co. v. United States, 2 Cust. Ct. 132, C. D. 107, I think should be adhered to. The case of Progressive Fine Arts Co. v. United States, 18 C. C. P. A. (Customs) 306, T. D. 44506, can have little bearing upon the-, question here presented because of the fact that there the language-construed was “articles of utility.” To that phrase Congress has; seen fit to add “or articles for industrial use.” In view of this change'; in language we can no longer say that the “ classification of paintings must be determined by what they actually were at the time of importation and not by the use the importer made of them.”
It is my opinion that the protest should be overruled.